Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/18/2022. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 9-11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et. al. (U.S. Publication No. 2020/0290668) in view of Ohno et. al. (U.S. Patent No. 11056993 B2).
Regarding claim 1 
Moreillon discloses “A steering system comprising: a motor configured to adjust a steering angle;” (See Moreillon Fig. 1, Char. 18).
Moreillon discloses “and a processor coupled with the motor, the processor configured to perform a method for controlling the motor according to a target steering angle,” (See Moreillon Fig. 1, Char. 202).
Moreillon discloses “the method comprising: computing an error signal as a difference between the target steering angle and an actual steering angle;” (See 
Moreillon discloses “computing a feedforward term as a function of the target steering angle;” (See Moreillon [0070] “The feedforward controller 63 includes an angular acceleration calculating portion 63A and an inertia multiplier 63B. The angular acceleration calculating portion 63A performs second order differentiation of the target steering angle θ.sub.cmd to calculate a target angular acceleration d.sup.2θ.sub.cmd/dt.sup.2.”).
Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Moreillon discloses “and operating the motor using the control output signal.” (See Moreillon [0071] “The torque adder 64 adds the feedforward torque T.sub.ff to the feedback control torque T.sub.fb to calculate an angle controlling target steering torque (T.sub.fb+T.sub.ff). The angle controlling target steering torque compensated for inertia (target torque for the output shaft 9) is thereby obtained. It is thereby possible to perform highly precise motor control (steering angle control).”).
Moreillon discloses all of the elements of claim 1 as disclosed above, except “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” & “computing the initial value of the integral control term based on the feedback term and the feedforward term;”
Ohno discloses “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” (See Ohno Fig. 4 & Col. 15 L. 37-41 “Further, in the present embodiment, as described with reference to FIG. 4, the control device 100 updates, based on the initial value αflt* for the voltage phase command value, the integral value of the PI controller 205 that executes the feedback control in the voltage phase controlling portion 2.”).
Ohno discloses “computing the initial value of the integral control term based on the feedback term and the feedforward term;” (See Ohno Fig. 6 Char. S8 “Calculating the initial value for the voltage phase command value by use of the feed forward compensation values and the feedback command values after the filtering process”).
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Ohno, and incorporate a PI control method for an electric power steering apparatus. PI control methods are well known in the art, and are advantageous as opposed to the PD control methods disclosed by Moreillon, because PI controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 2
Moreillon discloses “The steering system of claim 1, wherein the control output signal is a torque command;” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the target motor torque T.sub.m set by the shared control 
Moreillon discloses “and wherein operating the motor using the control output signal includes generating a torque corresponding to the control output signal by the motor.	” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the target motor torque T.sub.m set by the shared control portion 44 by the speed reduction ratio N to convert the target motor torque T.sub.m to a target steering torque N.Math.T.sub.m that acts on the output shaft 9.”).
Regarding claim 3
Moreillon modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 3 except “The steering system of claim 1, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.”
Ohno discloses “The steering system of claim 1, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.” (See Ohno Col. 11 L. 25-31“More specifically, the PI controller 205 sets a value (αflt*−αff*) obtained by subtracting the voltage phase FF value αff* from the initial value αflt* for the voltage phase command value to the integrator of the PI controller 205. That is, the PI controller 205 resets the integral value (1/s) of the PI controller 205 so that an output value of the voltage phase adder 206 becomes the initial value αflt*.” & Col. 14 L. 1-9 “In step S8, the control device 100 calculates the initial value αflt* for the voltage phase command value by use of the feedforward compensation values and the feedback command values after the lowpass filtering process. For example, as illustrated in FIG. 3, 
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Ohno, and incorporate a PI control method for an electric power steering apparatus. PI control methods are well known in the art, and are advantageous as opposed to the PD control methods disclosed by Moreillon, because PI controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 6
Moreillon discloses “The steering system of claim 1, wherein the target steering angle is received from an advanced driver assist system (ADAS).” An ADAS is the same as autonomous system as disclosed in [0002] “Electric power steering (EPS) systems play a vital role in the advanced driver assist system (ADAS) or autonomous driving.” (See Moreillon [0048] “In the present preferred embodiment, the host ECU 201 sets a target steering angle θ.sub.cmda for automatic steering.”).
Regarding claim 7
Moreillon discloses “The steering system of claim 1, wherein computing the initial value of the integral control term based on the feedback term and the feedforward term is performed in response to switching operation of the steering system out of a manual control mode.” The initial value as disclosed is the feedforward term subtracted by the feedback term at a given time. That is, some error or deviation of 
Regarding claim 9
Moreillon discloses “A method for controlling a steering angle according to a target steering angle in a steering system, the method comprising: computing an error signal as a difference between the target steering angle and an actual steering angle;” (See Moreillon [0067] “The angular deviation calculating portion 62A calculates a deviation Δθ(=θ.sub.cmd−θ) between the target steering angle θ.sub.cmd and the actual steering angle θ calculated by the speed reduction ratio divider 50.”).
Moreillon discloses “computing a feedforward term as a function of the target steering angle;” (See Moreillon [0070] “The feedforward controller 63 includes an 
Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Moreillon discloses “and operating a motor using the control output signal.” (See Moreillon [0071] “The torque adder 64 adds the feedforward torque T.sub.ff to the feedback control torque T.sub.fb to calculate an angle controlling target steering torque (T.sub.fb+T.sub.ff). The angle controlling target steering torque compensated for inertia (target torque for the output shaft 9) is thereby obtained. It is thereby possible to perform highly precise motor control (steering angle control).”).
Moreillon discloses all of the elements of claim 9 as disclosed above, except “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” & “computing the initial value of the integral control term based on the feedback term and the feedforward term;”
Ohno discloses “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” (See Ohno Fig. 4 & Col. 15 L. 37-41 “Further, in the present embodiment, as described with reference to 
Ohno discloses “computing the initial value of the integral control term based on the feedback term and the feedforward term;” (See Ohno Fig. 6 Char. S8 “Calculating the initial value for the voltage phase command value by use of the feed forward compensation values and the feedback command values after the filtering process”).
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Ohno, and incorporate a PI control method for an electric power steering apparatus. PI control methods are well known in the art, and are advantageous as opposed to the PD control methods disclosed by Moreillon, because PI controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 10
Moreillon discloses “The method of claim 9, wherein the control output signal is a torque command;” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the target motor torque T.sub.m set by the shared control portion 44 by the speed reduction ratio N to convert the target motor torque T.sub.m to a target steering torque N.Math.T.sub.m that acts on the output shaft 9”).
Moreillon discloses “and wherein operating the motor using the control output signal includes generating a torque corresponding to the control output signal by the motor.” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the 
Regarding claim 11
Moreillon modified discloses all of the elements of claim 9 and further discloses all of the elements of claim 11 except “The method of claim 9, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.”
Ohno discloses “The method of claim 9, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.” (See Ohno Col. 11 L. 25-31“More specifically, the PI controller 205 sets a value (αflt*−αff*) obtained by subtracting the voltage phase FF value αff* from the initial value αflt* for the voltage phase command value to the integrator of the PI controller 205. That is, the PI controller 205 resets the integral value (1/s) of the PI controller 205 so that an output value of the voltage phase adder 206 becomes the initial value αflt*.” & Col. 14 L. 1-9 “In step S8, the control device 100 calculates the initial value αflt* for the voltage phase command value by use of the feedforward compensation values and the feedback command values after the lowpass filtering process. For example, as illustrated in FIG. 3, the initial value calculation portion 13 calculates the initial value αflt* for the voltage phase command value by performing the lowpass filtering process only on the d-axis and q-axis current FB voltage command values vdi_fb* and vqi_fb*.”).
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the 
Regarding claim 14
Moreillon discloses “The method of claim 9, wherein the target steering angle is received from an advanced driver assist system (ADAS).” An ADAS is the same as autonomous system as disclosed in [0002] “Electric power steering (EPS) systems play a vital role in the advanced driver assist system (ADAS) or autonomous driving.” (See Moreillon [0048] “In the present preferred embodiment, the host ECU 201 sets a target steering angle θ.sub.cmda for automatic steering.”).
Regarding claim 16 
Moreillon discloses “A control system comprising: a processor configured to perform a method for controlling a steering angle according to a target steering angle in a steering system,” (See Moreillon Fig. 1, Char. 202).
Moreillon discloses “the method comprising: computing an error signal as a difference between the target steering angle and an actual steering angle;” (See Moreillon [0067] “The angular deviation calculating portion 62A calculates a deviation Δθ(=θ.sub.cmd−θ) between the target steering angle θ.sub.cmd and the actual steering angle θ calculated by the speed reduction ratio divider 50.”).
Moreillon discloses “computing a feedforward term as a function of the target steering angle;” (See Moreillon [0070] “The feedforward controller 63 includes an 
Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Moreillon discloses “and operating the motor using the control output signal.” (See Moreillon [0071] “The torque adder 64 adds the feedforward torque T.sub.ff to the feedback control torque T.sub.fb to calculate an angle controlling target steering torque (T.sub.fb+T.sub.ff). The angle controlling target steering torque compensated for inertia (target torque for the output shaft 9) is thereby obtained. It is thereby possible to perform highly precise motor control (steering angle control).”).
Moreillon discloses all of the elements of claim 1 as disclosed above, except “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” & “computing the initial value of the integral control term based on the feedback term and the feedforward term;”
Ohno discloses “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” (See Ohno Fig. 4 & Col. 15 L. 37-41 “Further, in the present embodiment, as described with reference to 
Ohno discloses “computing the initial value of the integral control term based on the feedback term and the feedforward term;” (See Ohno Fig. 6 Char. S8 “Calculating the initial value for the voltage phase command value by use of the feed forward compensation values and the feedback command values after the filtering process”).
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Ohno, and incorporate a PI control method for an electric power steering apparatus. PI control methods are well known in the art, and are advantageous as opposed to the PD control methods disclosed by Moreillon, because PI controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 17
Moreillon discloses “The control system of claim 16, wherein the control output signal is a torque command;” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the target motor torque T.sub.m set by the shared control portion 44 by the speed reduction ratio N to convert the target motor torque T.sub.m to a target steering torque N.Math.T.sub.m that acts on the output shaft 9”).
Moreillon discloses “and wherein operating the motor using the control output signal includes generating a torque corresponding to the control output signal by the motor.” (See Moreillon [0075] “The speed reduction ratio multiplier 71 multiplies the 
Regarding claim 18
Moreillon modified discloses all of the elements of claim 16 and further discloses all of the elements of claim 18 except “The control system of claim 16, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.”
Ohno discloses “The control system of claim 16, wherein the initial value of the integral control term is computed as Co = - (uF(0) -uB(0)), where uF(0) is an initial value of the feedforward term and uB(0) is an initial value of the feedback term.
Moreillon and Ohno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Ohno, and incorporate a PI control method for an electric power steering apparatus. PI control methods are well known in the art, and are advantageous as opposed to the PD control methods disclosed by Moreillon, because PI controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 20
Moreillon discloses “The control system of claim 16, wherein computing the initial value of the integral control term based on the feedback term and the feedforward term is performed in response to switching operation of the control system out of a manual control mode.” The initial value as disclosed is the feedforward term subtracted by the feedback term at a given time. That is, some error or deviation of angle multiplied by some tuning parameter or gain at a given time. This is also known in the art as proportional processioning.  (See Moreillon [0122] “With the preferred embodiment described above, a comparatively simple control enables the automatic steering control and manual steering control to be performed using the same electric motor. Also, when the absolute value of the angular deviation Δθ reaches the effective angular deviation width W, the target motor torque T.sub.m becomes equal to the target assist torque T.sub.m,mc, thus enabling switching from the automatic steering to the manual steering to be performed promptly by a steering operation by the driver.” Discloses activation of the PD controller when angular deviation exceeds a threshold width. This prompts the process disclosed in [0067]. “The feedback controller 62 is .
Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et. al. (U.S. Publication No. 2020/0290668) in view of Ohno et. al. (U.S. Patent No. 11056993 B2) in further view of Akatsuka et. al. (U.S. Publication No. 2018/0022354).
Regarding claim 4
Moreillon modified discloses all of the elements of claim 1 as disclosed above, and Moreillon further modified by Akatsuka discloses “The steering system of claim 1, wherein computing the control output signal using the integral control term is performed by a proportional-integral-derivative (PID) control loop.” (See Akatsuka Fig. 8, Char. 66).
Moreillon, Ohno, and Akatsuka are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Akatsuka, and incorporate a PID control method for an electric power steering apparatus. PID controllers are well known in the art, and are advantageous as opposed to the PD controller disclosed by Moreillon, because PID controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 5
Moreillon modified discloses all of the elements of claim 1 as disclosed above, and Moreillon further modified by Akatsuka discloses “The steering system of claim 1, wherein the integral control term (ui) is computed as ui (t) = Ki * ∫ e(τ)dτ + Co, where Ki is a predetermined value, e is the error signal, and Co is the initial value.” The initial value as disclosed is the feedforward term subtracted by the feedback term at a given time. That is, some error or deviation of angle multiplied by some tuning parameter or gain at a given time. (See Akatsuka [0216] “The integral unit 92 may be configured to generate an integral value in which the deviation is integrated, to be less than an integration upper limit which is set in advance. It should be noted that the integral unit 92 may include the integral gain applying unit 93 and output a value proportional to an integral value to be the integral value.” Also see Fig. 8, Char. 96- adder unit).
Moreillon, Ohno, and Akatsuka are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Akatsuka, and incorporate an integral control term for a PID control method of an electric power steering apparatus. The provided equation in the claimed invention is a known method of calculating an integrated error or deviation value for PID control. PID controllers are well known in the art, and are advantageous as opposed to the PD controller disclosed by Moreillon, because PID controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 12
Moreillon modified discloses all of the elements of claim 9 as disclosed above, and Moreillon further modified by Akatsuka discloses “The method of claim 9, wherein computing the control output signal using the integral control term is performed by a proportional-integral-derivative (PID) control loop.
Moreillon, Ohno, and Akatsuka are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Akatsuka, and incorporate a PID control method for an electric power steering apparatus. PID controllers are well known in the art, and are advantageous as opposed to the PD controller disclosed by Moreillon, because PID controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Regarding claim 13
Moreillon modified discloses all of the elements of claim 9 as disclosed above, and Moreillon further modified by Akatsuka discloses “The method of claim 9, wherein the integral control term is computed as ui (t) = Ki * ∫ e(τ)dτ + Co, where Ki is a predetermined value, e is the error signal, and Co is the initial value.” The initial value as disclosed is the feedforward term subtracted by the feedback term at a given time. That is, some error or deviation of angle multiplied by some tuning parameter or gain at a given time. (See Akatsuka [0216] “The integral unit 92 may be configured to generate an integral value in which the deviation is integrated, to be less than an integration upper limit which is set in advance. It should be noted that the integral unit 92 may include the integral gain applying unit 93 and output a value proportional to an integral value to be the integral value.” Also see Fig. 8, Char. 96- adder unit).
Moreillon, Ohno, and Akatsuka are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Akatsuka, and incorporate an integral control term for a 
Regarding claim 19
Moreillon modified discloses all of the elements of claim 16 as disclosed above, and Moreillon further modified by Akatsuka discloses “The control system of claim 16, wherein computing the control output signal using the integral control term is performed by a proportional-integral-derivative (PID) control loop.” (See Akatsuka Fig. 8, Char. 66).
Moreillon, Ohno, and Akatsuka are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreillon to incorporate the teachings of Akatsuka, and incorporate a PID control method for an electric power steering apparatus. PID controllers are well known in the art, and are advantageous as opposed to the PD controller disclosed by Moreillon, because PID controllers are known to eliminate steady state error as opposed to PD controllers, enabling a smoother transition of control.  
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et. al. (U.S. Publication No. 2020/0290668) in view of Ohno et. al. (U.S. Patent No. 11056993 B2) in further view of Naik et. al. (U.S. Publication No. 2020/0023893).
Regarding claim 8
Moreillon modified discloses all of the elements of the claimed invention as disclosed above except “The steering system of claim 1, wherein the steering system is a steer by wire steering system,”; “and the target steering angle is computed based on a position of a steering wheel.”
Naik discloses “The steering system of claim 1, wherein the steering system is a steer by wire steering system,” (See Naik [0002] “FIG. 1 is a block diagram of an example vehicle including a steer-by-wire system.”).
Naik discloses “and the target steering angle is computed based on a position of a steering wheel.” (See Naik [0023] “The method can further include receiving a steering angle of the steering wheel relative to straight; and determining the desired angle of the vehicle steerable wheels relative to straight.”).
Moreillon, Ohno and Naik are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moreillon to incorporate the teachings of Naik, and incorporate a steer-by-wire system with a steering angle sensor. Steer-by-wire systems are well known in the art and are advantageous, because steer-by-wire systems are known to significantly enhance the handling and safety of vehicles. Incorporating a steering angle sensor with a steer-by-wire system is a known method to determine a target steering angle, as the objective is to return a steering wheel to a neutral position. Additionally, steer-by-wire systems have less mechanical parts, thus increasing the life-span of the system.  
Regarding claim 15
Moreillon modified discloses all of the elements of the claimed invention as disclosed above except “The method of claim 9, wherein the steering system is a steer by wire steering system,”; “and the target steering angle is computed based on a position of a steering wheel.”
Naik discloses “The method of claim 9, wherein the steering system is a steer by wire steering system,” (See Naik [0002] “FIG. 1 is a block diagram of an example vehicle including a steer-by-wire system.”).
Naik discloses “and the target steering angle is computed based on a position of a steering wheel.” (See Naik [0023] “The method can further include receiving a steering angle of the steering wheel relative to straight; and determining the desired angle of the vehicle steerable wheels relative to straight.”).
Moreillon, Ohno and Naik are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moreillon to incorporate the teachings of Naik, and incorporate a steer-by-wire system with a steering angle sensor. Steer-by-wire systems are well known in the art and are advantageous, because steer-by-wire systems are known to significantly enhance the handling and safety of vehicles. Incorporating a steering angle sensor with a steer-by-wire system is a known method to determine a target steering angle, as the objective is to return a steering wheel to a neutral position. Additionally, steer-by-wire systems have less mechanical parts, thus increasing the life-span of the system.  
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to independent claims 1, 9 and 16
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ohno discloses “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” At least reconsider Col. 15 L. 37-41 “Further, in the present embodiment, as described with reference to FIG. 4, the control device 100 updates, based on the initial value αflt* for the voltage phase command value, the integral value of the PI controller 205 that executes the feedback control in the voltage phase controlling portion 2.” Disclosing calculation of a control output signal Col. 1, L. 50-55 “The electric motor control method includes a current controlling step of outputting a voltage command value for the current vector control by calculating a feedback command value and a feedforward compensation value based on a torque command value for the electric motor.” via the feedback control, by using an integral control term plus an initial value. Moreillon discloses “the method comprising: computing an error signal as a difference between the target steering angle and an actual steering angle;” (See Moreillon [0067] “The angular deviation calculating portion 62A calculates a deviation Δθ(=θ.sub.cmd−θ) between the target steering angle θ.sub.cmd and the actual steering angle θ calculated by the speed reduction ratio divider 50”).
Ohno discloses “computing the initial value of the integral control term based on the feedback term and the feedforward term;” At least reconsider Ohno Fig. 6 Char. S8 “Calculating the initial value for the voltage phase command value by use of the feed forward compensation values and the feedback command values after the filtering process.” Disclosing an initial value for a control output may be calculated based upon a feedback and a feedforward term. Moreillon discloses “computing a feedforward term as a function of the target steering angle;” (See Moreillon [0070] “The feedforward controller 63 includes an angular acceleration calculating portion 63A and an inertia multiplier 63B. The angular acceleration calculating portion 63A performs second order differentiation of the target steering angle θ.sub.cmd to calculate a target angular acceleration d.sup.2θ.sub.cmd/dt.sup.2.”). Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanekawa et. al. (U.S. Publication No. 20170253269)  discloses a feedback control apparatus, electrically driven power steering apparatus, with error compensation from a difference between target values and output values (See [0009] “A feedback control apparatus according to an aspect of the present invention is for determining a control value for controlling an output value on the basis of an input value depending on a difference between a target value and the output value, wherein in a first period before occurrence of a soft error, the control value is determined by means of first feedback control using a current input value and a past input value, in a predetermined second period after the occurrence of the soft error, the control value is determined by means of second feedback control using a current input value but not using a past input value, and in a third period after a lapse of the second period, the first feedback control is resumed.”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664